Citation Nr: 1337212	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that any pre-existing bilateral pes planus and left knee disability were aggravated by service.  In addition, he contends that the onset of his current right knee disability is related to his active service.  Specifically, he contends that his duties in service working on vehicles required him to be on his knees, on concrete, where he maneuvered underneath engines, aggravating his feet and knees.

At a July 2009 VA feet examination, the examiner diagnosed bilateral pes planus and history of left knee patellar subluxation.  The Veteran stated that during service he was asked to crawl on the concrete underneath trucks when he was working on them and that aggravated his bilateral feet and left knee symptoms.  He denied any traumatic injury to either feet or knee while in service.  The VA examiner opined that the Veteran's left knee disability and bilateral feet disabilities were present prior to service and there was no radiographic or clinical evidence to suggest that his knee and feet were further aggravated in service.  The examiner further opined that the disabilities were due solely to natural progress of the Veteran's previous bilateral pes planus and left knee patellar subluxation and that those disabilities were not caused by or permanently aggravated as a result of his in-service duties. 

However, the VA examiner did not discuss the Veteran's June 1976 enlistment examination report noting that the Veteran had pes planus, first degree, not found disabling, and assigned an L-1 profile.  In the Veteran's contemporaneous self-report of medical history he noted that he had dislocated his knee, the year before.  The examiner indicated that was not considered disabling.  The Veteran was found qualified for enlistment.  Further, the VA examiner did not discuss and reconcile the Veteran's November 1977 medical board separation examination showing that the Veteran was found to have pes planus, moderately severe with bulging of inner border and patella dislocation that existed prior to service with recurrent symptoms of subluxation.  Both conditions were assigned an L-3 profile in November 1977, compared to the L-1 profile in June 1976.  Odiorne v. Principi, 3 Vet. App. 456 (1992) (PULHES profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1, a high level of fitness, to 4, medical condition or physical defect below the level of medical fitness for retention in service).  In addition, the opinion provide is merely conclusion without a clear basis for the underlying rationale, to include consideration of the Veteran's statements.  Furthermore, the VA examiner did not provide any opinion as to the etiology of the Veteran's right knee disability.  Therefore, the Board finds that the July 2009 VA examination is incomplete.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran must be scheduled for an additional VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To ensure that all due process requirements are met, and that the record before the examiner is complete, the Veteran will be provided with another opportunity to provide information or evidence pertinent to the claims remaining on appeal.

Accordingly, the case is REMANDED for the following actions:

1.   Request that the Veteran provide sufficient information, and authorization, to enable VA to obtain any additional relevant evidence, to include VA and non-VA medical records, not already associated with the claims.  Obtain any identified records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination, by a medical doctor to determine the etiology of his bilateral pes planus, and left and right knee disabilities, if diagnosed.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided. The examiner should clearly set forth all relevant diagnoses and provide the following:

(a) The examiner should presume that the bilateral pes planus preexisted entry to service.  The examiner should state whether any left knee disability or right knee disability clearly and unmistakably existed prior to entry into service. 

(b) If the examiner determines that the Veteran's the Veteran's bilateral pes planus, left knee disability, or right knee disability clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable evidence that the specific preexisting disability did not increase in severity during service.  The examiner should discuss the Veteran's service medical records, to specifically include the  Veteran's entrance examination showing that his bilateral pes planus and left knee were not disabling and the assignment of an L-1 profile and the subsequent L-3 profile on separation.  The examiner should also discuss the finding of degree of pes planus on entrance and of moderately severe with bulging inner border on separation, and the finding of one occasion of one occasion of knee dislocation prior to service, and of recurrent symptoms of subluxation and patella dislocation at separation.

(c) If any preexisting bilateral pes planus, left knee disability, or right knee disability underwent an increase in disability during service, was the increase in disability solely due to the natural progress of the disease?  The examiner should discuss the Veteran's service medical records, to specifically include the Veteran's entrance examination showing that his bilateral pes planus and left knee were not disabling and the assignment of an L-1 profile and the subsequent L-3 profile on separation, and the notes regarding severity of the disability at entrance and separation. 

(d) If the Veteran's bilateral pes planus, left knee disability, or right knee disability did not clearly and unmistakably exist prior to service, did it have its onset during service, or is it related to any event of service, to include the Veteran's duties in service working on vehicles.
 
(e) The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that any current bilateral pes planus, left knee disability, or right knee disability is causally related to service or any incident of service, including the Veteran's statement regarding his duties in service working on concrete under vehicles.  If it is determined that there is another likely etiology for any bilateral pes planus, left knee disability, or right knee disability, that should be stated. 

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

